Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 1/14/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 7/24/2020.
Claim(s) 1-11, 13-17, 20-23 are pending for examination. Claim(s) 1, 11, 20 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10 11, 20, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington; Steven J. US Pub. No. 2007/0156745 (Harrington) in view of Labian; Derek B. US Pub. No. 2019/0286726 (Labian) in view of Denninghoff; Karl L. US Pub. No. 2014/0164352 (Denninghoff).

Claim 1: 
	Harrington teaches: 
A computer-implemented method comprising:
	… 
determining, by the one or more processors, identification information for the target portion, wherein the determined identification information is based on content in the target portion and context information for the target portion in the target document [¶ 0010-11, 51, ] (dynamically maintain consistency with the source document) [¶ 0028, 32, 34, 41, 46-50, 54, 65-69] (metadata for fragment, metadata is “context information”) [¶ 0077] (update metadata), … 

	Harrington also teaches: [0011] (Updating of all references to the source document is also necessary to dynamically maintain consistency with the source document when changes to a referenced fragment must be propagated back to the source document).

Harrington fails to teach, but Labian teaches: 
assigning, by one or more processors, marker information for a reference of a reference source, the reference referencing a target portion of a target document [¶ 0107] (File ID Unique ID or Path);
...
and generating, by the one or more processors, a mapping of at least the marker information, the identification information, and a relative location of the target portion within the target document for use in the referencing of the target portion by the reference source [¶ 0204-205, 229, 233, 256-257, 261, 264, 276] (automatically revise and update the corresponding virtual index, virtual index contains a virtual path and relative root, this is a relative location); and
updating, by the one or more processors, the generated mapping based on a determination by the one or more processors that other information of the target document not including the target portion has changed [¶ 0126, 204, 244-254, 261-164; Figs 15, 18] (virtual index server may automatically identify modifications, additions, and/or deletions that occur on storage providers with indexed portions of data, and may automatically revise and update the corresponding virtual index).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of dynamic document referencing in Harrington and the method of automatic updates in Labian, with a reasonable expectation of success. 
	The motivation for this combination would have been to “improve the user experience” and to “improve the organizational structure of the index” [Labian: ¶ 0002. 113, 205, 225].
	
Harrington, Labian fail to teach, but Denninghoff teaches: 
	… the context information comprising content of another portion of the target document [¶ context hash] (0099-105) [¶ 0106, 202, 676, 718, 746] (prefix, targeted fragment, and suffix, prefix and suffix are “another portion of the target document”);
	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of dynamic document referencing in Harrington and the method of automatic updates in Labian with the method of document search and navigation in Denninghoff, with a reasonable expectation of success. 
	The motivation for this combination would have been “efficiency improvement” [Denninghoff: ¶ 0002, 66] and “improves robustness” [Denninghoff: ¶ 0092, 206].

Claim 2: 
	Labian teaches: 
The method of claim 1, wherein the reference comprises a link to the target portion, the link being directed to the relative location of the target portion according to the generated mapping [¶ 0267] (CDN that has a link associated with it) [¶ 0305] (linking of PDF).

Claim 10: 
	Labian teaches: 
The method of claim 1, further comprising:
storing, by the one or more processors, the generated mapping as metadata associated with the target document [¶ 0097, 105, 135, 176, 179, 188, 198] (metadata for virtual index).

Claim 21: 
	Denninghoff teaches: 
The method of claim 1, wherein the identification information comprises at least one member selected from a group consisting of: an identifier of the target portion [Denninghoff: ¶ 0083-89] (fragment identifiers), a combination of a part of the content in the target portion and a part of the other content of the target document [¶ 0106, 202, 676, 718, 746] (prefix, targeted fragment, and suffix, prefix and suffix are “another portion of the target document”), a content hash value determined from the part of the content in the target portion  [¶ context hash] (0099-105), and a context hash value determined from the part of the other content of the target document [¶ 0106, 202, 676, 718, 746] (prefix, targeted fragment, and suffix, prefix and suffix are “another portion of the target document”) [¶ context hash] (0099-105).

Claim 23: 
	Denninghoff teaches: 
The method of claim 1, wherein the other portion of the target document comprises at least one of a first portion preceding the target portion and a second portion that is subsequent relative to the target portion [¶ context hash] (0099-105) [¶ 0106, 202, 676, 718, 746] (prefix, targeted fragment, and suffix, prefix and suffix are “preceding” and “subsequent”).

Claims 11, 20: 
Claim(s) 11, 20 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claim 11 is a “system” claim and Claim 20 is a “product” claim, but the steps or elements of each claim are essentially the same. 

Claim(s) 3, 7, 8, 9, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington; Steven J. US Pub. No. 2007/0156745 (Harrington) in view of Labian; Derek B. US Pub. No. 2019/0286726 (Labian) in view of Denninghoff; Karl L. US Pub. No. 2014/0164352 (Denninghoff) in view of Pedersen; Paul US Pub. No. 2008/0082554 (Pedersen).
Claim 3: 
	Harrington, Labian, Denninghoff teach all the elements shown above. 
Harrington, Labian, Denninghoff fail to teach, but Pedersen teaches: 
The method of claim 1, wherein the updating the generated mapping based on the determination that other information of the target document not including the target portion has changed further comprises:
detecting, by the one or more processors, that the target document is updated to an updated document;
identifying, by the one or more processors, a candidate portion of the updated document corresponding to the target portion of the target document [¶ 0054] (different block in dynamic document index) [¶ 0058] (PDF manual may be logically split into 100+ different documents, where each such document represents a different page of the PDF manual);
determining, by the one or more processors, whether a further relative location of the candidate portion within the updated document is different from the relative location of the target portion within the target document [¶ 0069] (data structure of hash table can address any different offsets); and
in response to determining that the further relative location is different from the relative location, updating, by the one or more processors, the relative location of the target portion in the mapping to include the further relative location, without changing the marker information [¶ 0066, 74] (offset is updated for document, an offset is a “relative location”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of dynamic document referencing in Harrington and the method of automatic updates in Labian with the method of document search and navigation in Denninghoff with the method of dynamic document indexing in Pedersen, with a reasonable expectation of success. 
	The motivation for this combination would have been to “improved information retrieval systems” [Pedersen: ¶ 0010, 36].

Claim 7: 
	Labian teaches: 
 The method of claim 3, wherein identifying the candidate portion of the updated document further comprises:
obtaining, by the one or more processors, a first catalogue hierarchy of the target document and a second catalogue hierarchy of the updated document, the first and the second catalogue hierarchies each comprising indices indicating respective sections of the target document and of the updated document and relative locations of the respective sections within the target document and within the updated document, the target portion being in a first section of the target document indicated by a first index  [¶ 0244] (build a new virtual index, compare it with the virtual index as it is known to the virtual server, and construct an index differential if any exists) [¶ 026] (FIGS. 16a-16b illustrate a comparison between an original virtual index and an updated virtual index);
determining, by the one or more processors, a second section of the updated document comprising the candidate portion by comparing the first catalogue hierarchy and the second catalogue hierarchy [¶ 0136] (determines hierarchy and priority); and
localizing, by the one or more processors, the candidate portion from the updated document based on a relative location of the second section in the updated document [¶ 0069, 109, 136] (index may graft multiple files and folders from multiple storage providers together into a single hierarchical index tree).

Claim 8: 
	Harrington teaches: 
The method of claim 7, wherein determining the second section further comprises:
determining, by the one or more processors, the second section of the updated document by comparing the target document and the updated document [¶ 0072] (fragment must be compared).

Claim 9: 
	Labian teaches: 
The method of claim 7, wherein the generated mapping further includes a first part of the first catalogue hierarchy indexing the target portion [¶ 0038, 64, 66, 79, 101, 109, 116, 121, 128] (hierarchical index tree); and
wherein the method further comprises:
in response to determining that the first index is different from a second index in the second catalogue hierarchy indicating the second section, updating, by the one or more processors, the first part of the first catalogue hierarchy in the mapping to be a second part of the second catalogue hierarchy indexing the candidate portion [¶ 0006, 94, 100, 105, 125-126, 163, 204-205, ] (automatically update the index based on the modification).
	
Claims 13, 17: 
Claim(s) 13 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 17 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7. 

Claim(s) 4, 5, 6, 14, 15, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington; Steven J. US Pub. No. 2007/0156745 (Harrington) in view of Labian; Derek B. US Pub. No. 2019/0286726 (Labian) in view of Pedersen; Paul US Pub. No. 2008/0082554 (Pedersen) in view of Denninghoff; Karl L. US Pub. No. 2014/0164352 (Denninghoff) in view of Bloomfield; Neil G. US Pub. No. 2014/0046949 (Bloomfield).
Claim 4: 
	Harrington, Labian, Denninghoff, Pedersen teach all the elements shown above. 
	Labian teaches: 
The method of claim 3, wherein the determining whether the further relative location is different from the relative location further comprises:
comparing, by the one or more processors, the further identification information for the candidate portion with the identification information for the target portion [¶ 0244] (build a new virtual index, compare it with the virtual index as it is known to the virtual server, and construct an index differential if any exists) [¶ 026] (FIGS. 16a-16b illustrate a comparison between an original virtual index and an updated virtual index); and
in response to determining that a part of the further identification information is different from a corresponding part of the identification information, determining, by the one or more processors, that the further relative location is different from the relative location [¶ 0246] (a segment of the index is created corresponding to the graft point of the relative provider root of the storage provider that sent the callback, and further corresponding to the path or index segment that is being polled for alterations).

Denninghoff teaches: 
	… further identification information for the candidate portion based on content in the candidate portion and based on context information … [¶ context hash] (0099-106) [¶ 0106, 202, 676, 718, 746] (prefix, targeted fragment, and suffix, prefix and suffix are “another portion of the target document”);

Labian teaches but Bloomfield also teaches: 
… 
comparing, by the one or more processors, the further identification information for the candidate portion with the identification information for the target portion [¶ 0022, 28, 31-33, 53-54, 61-62] (updated document is compared with existing embedded index items within the updated document and with existing contextual text within the updated document associated with the existing embedded index items); and …

Harrington, Labian, Pedersen fail to teach, but Bloomfield teaches: 
…
determining, by the one or more processors, further identification information for the candidate portion based on content in the candidate portion and based on context information for the candidate portion in the updated document [¶ 0003-05, 16-19, 23] (contextual index compendium including contextual index item generation rules);
… 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of dynamic document referencing in Harrington and the method of automatic updates in Labian and the method of dynamic document indexing in Pedersen and the method of document indexing in Bloomfield, with a reasonable expectation of success. 
	The motivation for this combination would have been to “improve the utility of the information contained within the contextual index compendium” [Bloomfield: ¶ 0019].

Claim 5: 
	Denninghoff teaches: 
	The method of claim 4, wherein the identification information is selected from the group consisting of: an identifier of the target portion [Denninghoff: ¶ 0083-89] (fragment identifiers), a combination of a part of the content in the target portion and a part of the other content of the target document [¶ 0106, 202, 676, 718, 746] (prefix, targeted fragment, and suffix, prefix and suffix are “another portion of the target document”), a content hash value determined from the part of the content in the target portion  [¶ context hash] (0099-105), and a context hash value determined from the part of the other content of the target document [¶ 0106, 202, 676, 718, 746] (prefix, targeted fragment, and suffix, prefix and suffix are “another portion of the target document”) [¶ context hash] (0099-105); and
wherein the further identification information is selected from the group consisting of: an identifier of the target portion [Denninghoff: ¶ 0083-89] (fragment identifiers), a combination of a part of the content in the target portion and a part of the other content of the target document [¶ 0106, 202, 676, 718, 746] (prefix, targeted fragment, and suffix, prefix and suffix are “another portion of the target document”), a content hash value determined from the part of the content in the target portion  [¶ context hash] (0099-105), and a context hash value determined from the part of the other content of the target document [¶ 0106, 202, 676, 718, 746] (prefix, targeted fragment, and suffix, prefix and suffix are “another portion of the target document”) [¶ context hash] (0099-105).

Claim 6: 
	Labian teaches: 
The method of claim 4, further comprising:
in response to determining that a part of the further identification information is different from the corresponding part of the identification information, updating, by the one or more processors, the corresponding part of the identification information in the mapping to be the part of the further identification information [¶ 0006, 23, 27, 67, 126, 163, 204-205, 223, 256] (virtual index server may be automatically updated to reflect changes in data content).
Bloomfield also teaches: [¶ 0003-05] (compare new text associated with an updated document with existing embedded index items within the updated document and with existing contextual text within the updated document associated with the existing embedded index items). 

Claim 22: 
	Pedersen teaches: 
The method of claim 1, further comprising: 
identifying, by the one or more processors, a candidate portion of a second document, the candidate portion corresponding to the target portion of the target document [¶ 0054] (different block in dynamic document index) [¶ 0058] (PDF manual may be logically split into 100+ different documents, where each such document represents a different page of the PDF manual); 

Bloomfield teaches: 
…
determining, by the one or more processors, further identification information for the candidate portion based on content in the candidate portion and based on context information for the candidate portion in the updated document [¶ 0003-05, 16-19, 23] (contextual index compendium including contextual index item generation rules); …

Labian teaches: 
…
comparing, by the one or more processors, the further identification information for the candidate portion with the identification information for the target portion [¶ 0244] (build a new virtual index, compare it with the virtual index as it is known to the virtual server, and construct an index differential if any exists) [¶ 026] (FIGS. 16a-16b illustrate a comparison between an original virtual index and an updated virtual index); and 
 in response to determining that a part of the further identification information is different from a corresponding part of the identification information, determining, by the one or more processors, that a further relative location of the candidate portion in the second document is different from the relative location [¶ 0246] (a segment of the index is created corresponding to the graft point of the relative provider root of the storage provider that sent the callback, and further corresponding to the path or index segment that is being polled for alterations).
	
Claims 14, 16: 
Claim(s) 14 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 15 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 16 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 

Whetsell; Nathan A. et al. US 20150067477 teaches: [¶ 0028-29, 129] (the cross-reference may be automatically updated when a hierarchical location of the cross-referenced portion of the document changes, e.g., during editing, revision, and the like, of the document). 
Stickler, Patrick US 20030105746 teaches [¶ 0087, 1123] (automatically update components such as the toc (Table of Contents) or index when a data component 37 is modified).
Withgott; Margaret et al. US Pub. No. 2015/0135048 (Withgott) [¶ 0009] (offset is updated for document, an offset is a “relative location”). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-17, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov